DETAILED ACTION
This office action is responsive to the amendment filed 2/4/2021.  As directed, claims 1, 6, and 15 have been amended, claims 21-24 have been canceled, and claims 25-27 have been added.  Thus claims 1-20 and 25-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/4/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-20, and 25-27 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Belisario (WO 2016/097669).
Regarding claim 1, Belisario discloses an apparatus (a respiratory therapy air entrainment device, abstract) comprising: an adjustable (the axial spacing between the gas jet outlet and the diffuser member can be adjusted, page 2 para.3) ambient air-oxygen blender (pressurized oxygen may be supplied to an entrainment device to draw air through the device and to mix it with the oxygen, page 1 para.2) comprising: an oxygen entry-nozzle piece (device 1 has an outer housing 10 with left-hand end 12, page 4 para.3, fig. 2) defining: an oxygen inlet (one end of oxygen tubing 25 is fitted over the gas port 24 and its other end extends to a source of oxygen at elevated pressure, page 4 para.4, fig. 1) disposed at a first end (lower underside end) of the oxygen entry nozzle piece (as shown inlet 24,25 is disposed at a lower end of the nozzle piece); and a nozzle (15) in fluid communication with the oxygen inlet (a low flow of pressurized oxygen can be supplied to the gas jet nozzle 15, page 4 para.4); an orifice piece (3) (right-hand or downstream end 3 of the device 1, page 4 para.3, figs.1-2) movably coupled to  a second end (proximal end) of the oxygen entry-nozzle piece (the axial spacing between the gas jet outlet and the diffuser member can be adjusted, page 2 para.3; wherein fig. 2 shows gas jet outlet 15 is part of the left-hand end 12 and diffuser member 30 is part of the right-hand end 3) and defining: an orifice (entrance 32, fig. 2) in fluid communication with the nozzle of the oxygen entry-nozzle piece (at its upstream end the diffuser member 30 has an entrance 32 that is aligned with the gas nozzle 15, page 5 para.1, fig. 2); and an oxygen-air mixture outlet in fluid communication with an output of the orifice (upstream section 36 opens into the downstream section through an opening 39, page 5 para.2, fig. 2); and wherein the air-oxygen blender defines an ambient air entrainment port (passage from air inlet 11 to opening 32) is open to atmosphere, page 4 para.3)  disposed 
Regarding claim 2, Belisario discloses the air-oxygen blender (the therapy entrainment device 1, Figs.1-2) comprises a collar (in a first embodiment, a cooperating screw-threaded region 34 on the inside surface of the outer housing 10, page 5 para.1, fig. 2; in a second embodiment, a screw-threaded region 33 on the outside of sleeve 30, page 5, para. 1, fig.  2) movably coupling the oxygen entry-nozzle piece and the orifice piece (in both embodiments, diffuser sleeve 30 is formed with a screw-threaded region 33 on its outside that engages a cooperating screw-threaded region 34 on the inside surface of the outer housing 10, page 5 para.1, fig. 2);wherein the oxygen entry-nozzle piece or the orifice piece is movable relative to the collar (in the first embodiment, end 3 is movable relative to screw-threaded region 34, fig.  2; 
Regarding claim 3, Belisario discloses that the collar (in a second embodiment, a screw-threaded region 33 on the outside of sleeve 30, page 5, para. 1, fig.  2) includes the orifice piece (right-hand or downstream end 3 of the device 1, page 4 para.3, figs.1-2) and wherein the oxygen entry-nozzle piece is movable relative to the collar to change the variable distance by which the nozzle of the oxygen entry-nozzle piece and the orifice of the orifice piece are spaced apart (when the handle or ring 35 is rotated to move the diffuser 30 to the left or right relative to the housing 10 it moves the entrance 32 of the diffuser closer to, or further from, the gas jet nozzle 15, page 5 para.3-page 6 line.1).
Regarding claim 4, Belisario discloses the oxygen entry-nozzle piece (outer housing 10 with left-hand end 12, page 4 para.3, fig. 2) is slidably coupled to the collar (in a second embodiment, a screw-threaded region 33 on the outside of sleeve 30, page  5, para. 1, fig.  2) and wherein a position of the oxygen entry-nozzle piece relative to the collar can be changed by sliding the oxygen entry-nozzle piece relative to the collar (wherein the screw-threaded regions 33 and 34 slide relative to each other to provide an adjustable mounting arrangement, page 5 para.1).
Regarding claim 8, Belisario discloses the collar (in a second embodiment, a screw-threaded region 33 on the outside of sleeve 30, page 5, para. 1, fig.  2), including its orifice piece (diffuser sleeve 30 is formed with a screw-threaded region 33 on its outside, page 5 para.1, fig. 
Regarding claim 9, Belisario discloses the air-oxygen blender (the therapy entrainment device 1, Figs. 1-2) defines a gas flow path (air to flow through the support structure from left to right within the outer housing 10, page 4 para.4; fig. 2 shows wherein gas flow path is shown by the illustrated arrow), wherein the oxygen inlet is disposed at a first end of the gas flow path (an air inlet 11 at its upstream, left-hand end 12, page 4 para.3, fig. 2) and wherein the oxygen-air mixture outlet is disposed at a second end of the gas flow path (fig. 2 shows wherein downstream opening 39 is at the downstream right end).
Regarding claim 10, Belisario discloses the collar (in a second embodiment, a screw-threaded region 33 on the outside of sleeve 30, page 5, para. 1, fig.  2) comprises a plurality of ribs (diffuser sleeve 30 is formed with a screw-threaded region 33 on its outside, page 5 para.1, fig. 2); and wherein the oxygen entry-nozzle piece comprises a plurality of ribs that engage the plurality of ribs of the collar (the diffuser sleeve 30 is formed with a screw-threaded region 33 on its outside that engages a cooperating screw-threaded region 34 on the inside surface of the outer housing 10, page 5 para.1).
Regarding claim 11, Belisario discloses the collar (in a second embodiment, a screw-threaded region 33 on the outside of sleeve 30, page 5, para. 1, fig.  2) comprises threads (in a second embodiment, a screw-threaded region 33 on the outside of sleeve 30, page 5, para. 1, and fig.  2); and wherein the oxygen entry-nozzle piece comprises threads that engage the threads of the collar (the diffuser sleeve 30 is formed with a screw-threaded region 33 on its outside that engages a cooperating screw-threaded region 34 on the inside surface of the outer housing 10, page 5 para.1).

Regarding claim 13, Belisario discloses the orifice piece (right-hand or downstream end 3 of the device 1 having diffuser sleeve 30 that is formed with a screw-threaded region 33 on its outside, page 5 para.1, fig. 2) is slidably coupled to the collar (wherein the screw-threaded region 34 on the inside surface of the outer housing 10 slides along the screw-threaded region 33 on the outside of diffuser sleeve 30, page 5 para. 1, fig. 2) and wherein a position of the orifice piece relative to the collar can be changed by sliding the orifice piece relative to the collar (wherein the screw-threaded regions 33 and 34 slide relative to each other to provide an adjustable mounting arrangement, page 5 para.1).
Regarding claim 14, Belisario discloses the collar (a cooperating screw-threaded region 34 on the inside surface of the outer housing 10, page 5 para.1, fig. 2) defines an opening (fig. 2 shows wherein screw-threaded region 34 defines a central opening for receiving the screw-threaded region 33 of the diffuser 30) to slidably receive the orifice piece (wherein the screw-
Regarding claim 15, Belisario discloses the orifice piece (right-hand or downstream end 3 of the device 1 having diffuser sleeve 30 that is formed with a screw-threaded region 33 on its outside, page5 para.1, fig. 2) has a friction fit within the opening defined by the collar (fig. 2 shows wherein the mating region between screw-threaded regions 33 and 34 do not have a substantial gap between the two screw threaded regions and is thereby a friction fit around the threads).
Regarding claim 16, Belisario discloses the orifice piece (right-hand or downstream end 3 of the device 1, page 4 para.3, figs.1-2) has an interference fit within the opening defined by the collar (screw-threaded region 33 has an interference fit with screw-thread region 34, fig.  2).
Regarding claim 17, Belisario discloses the oxygen entry-nozzle piece (the outer housing 10 that defines the left-hand end 12, fig. 2) including its collar (the inside surface of the outer housing 10, fig. 2) is a single integral piece (fig. 2 shows wherein inside surface screw-threaded region 34 is made as part of outer housing 10).
Regarding claim 18, Belisario discloses the air-oxygen blender (the therapy entrainment device 1, figs. 1-2) defines a gas flow path (air to flow through the support structure from left to right within the outer housing 10, page 4 para.4; fig. 2 shows wherein gas flow path is shown by the illustrated arrow), wherein the oxygen inlet is disposed at a first end of the gas flow path (an air inlet 11 at its upstream, left-hand end 12, page 4 para.3, fig. 2) and wherein the oxygen-air mixture outlet is disposed at a second end of the gas flow path (fig. 2 shows wherein downstream opening 39 is at the downstream right end).

Regarding claim 20, Belisario discloses the collar comprises threads (a cooperating screw-threaded region 34 on the inside surface of the outer housing 10, page 5 para.1, fig. 2); and wherein the orifice piece comprises threads that engage the plurality of threads of the collar (diffuser sleeve 30 is formed with a screw-threaded region 33 on its outside that engages a cooperating screw-threaded region 34 on the inside surface of the outer housing 10, page 5 para.1, fig. 2).
Regarding claim 25, Belisario discloses the air-oxygen blender defines an ambient air entrainment chamber (interior space between opening 19 and space 38 as chamber) that is disposed between the nozzle (15) and the orifice (32), the ambient air entrainment chamber configured to receive oxygen gas from the nozzle (15) and ambient gas from the ambient air entrainment port (as shown, flow passage from air inlet to opening 32 as flow passage delivers air through the chamber).
Regarding claim 26, Belisario discloses the oxygen entry-nozzle piece defines the ambient air entrainment chamber (interior space) and the ambient air entrainment port (flow path), the orifice piece (3) is configured to partially obstruct the ambient air entrainment port (flow path) according to the variable distance to thereby vary a rate of the ambient gas that enters through the ambient air entrainment port (as shown in fig. 2, the inlet of the orifice piece extends 
Regarding claim 27, Belisario discloses the orifice piece (3) defines the ambient air entrainment chamber (interior space between opening 19 and space 38 as chamber) and the ambient air entrainment port (flow passage) the oxygen entry-nozzle piece (15) is configured to partially obstruct the ambient air entrainment port (flow passage) according to the variable distance to thereby vary a rate of the ambient gas that enters through the ambient air entrainment port (as shown, the gas flowing from the nozzle partially obstructs the flow path of ambient air by taking up available space from the ambient air with the presence of gas; the concentration of gas and thereby obstruction affected by the variable distance; when the handle or ring 35 is rotated to move the diffuser 30 to the left or right relative to the housing 10 it moves the entrance 32 of the diffuser closer to, or further from, the gas jet nozzle 15, page 5 para.3 - page 6 line.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.’

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belisario.
Regarding claim 5, Belisario discloses in a second embodiment, wherein the collar (in a second embodiment, a screw-threaded region 33 on the outside of sleeve 30, page 5, para. 1, fig.  2) slidably connects (threads 33, 34, fig.  2) to the oxygen entry-nozzle piece (The device 1 has an outer housing 10 with left-hand end 12, page 4 para.3, fig. 2), but does not explicitly disclose wherein the collar defines an opening to slidably receive the oxygen entry-nozzle piece. However, in a first embodiment, Belisario discloses wherein the collar (in a first embodiment, a cooperating screw-threaded region 34 on the inside surface of the outer housing 10, page 5 para. 1, fig. 2) defines an opening to slidably receive the orifice piece (right-hand or downstream end 3 of the device 1, page 4 para.3, Figs. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collar of the second embodiment of Belisario with an opening to slidably receive the oxygen entry-nozzle piece as 
Regarding claim 6, Belisario discloses in the second embodiment, the oxygen entry-nozzle piece (outer housing 10 with left-hand end 12, page 4 para.3, fig. 2), and the collar (in a second embodiment, a screw-threaded region 33 on the outside of sleeve 30, page  5, para. 1, fig.  2), but does not disclose wherein the oxygen entry-nozzle piece has a friction fit within the opening defined by the collar.  However, in a first embodiment, Belisario discloses wherein the orifice piece (right-hand or downstream end 3 of the device 1, page 4 para.3, figs. 1-2) has a friction fit within the opening defined by the collar (in a first embodiment, a cooperating screw-threaded region 34 on the inside surface of the outer housing 10 is a friction fit around the threads, page 5, para.1, fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar and nozzle of the second embodiment of Belisario to include  the oxygen entry-nozzle piece fitting snugly within the opening defined by the collar as taught by the first embodiment of Belisario to provide the advantage of an orifice piece on the outer perimeter of the device thereby creating a larger outflow area to create the needed flow characteristics.  In addition, such would involve a mere reversal of essential working parts of a device involving routine skill in to art.
Regarding claim 7, Belisario discloses in the second embodiment, the oxygen entry-nozzle piece (outer housing 10 with left-hand end 12, page 4 para.3, fig. 2) has an interference fit the collar (the threads at 34 have an interference fit by threading onto the threads at 33, fig.  2), but does not disclose wherein the oxygen entry-nozzle piece has an interference fit within the .

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Applicant argues on page 11 1st full paragraph that Belisario does not teach the newly added limitations as claimed.  Examiner respectfully disagrees.  Belisario discloses gas port 24 at a first bottom side end.  In addition, the rejection now considers the ambient air entrainment port as the passage from ambient inlet 11 through orifice 32 such that the entrainment port is at least partially locate between the nozzle 15 and orifice 32.  Thus, the entrainment port is also fluidly coupled the diffuser entrance as flow travels between the struts from the inlet 11 (see page 4 lines 10-20, page 8 lines 10-25).  Thus, Belisario teaches these features as claimed.
st through 4th paragraph that Belisario does not teach the features of newly added claims 25-27. Examiner respectfully disagrees. Belisario discloses the air-oxygen blender defines an ambient air entrainment chamber (interior space between opening 19 and space 38 as chamber) that is disposed between the nozzle (15) and the orifice (32).  As shown, flow passage from air inlet to opening 32 as flow passage delivers air through the chamber.  As shown in fig. 2, the inlet of the orifice piece extends further into the chamber which partially obstructs the flow path as entrainment port by reducing the available flow space due to the presence of the diffuser; when the handle or ring 35 is rotated to move the diffuser 30 to the left or right relative to the housing 10 it moves the entrance 32 of the diffuser closer to, or further from, the gas jet nozzle 15, page 5 para.3 - page 6 line.1).  Further, the gas flowing from the nozzle partially obstructs the flow path of ambient air by taking up available space from the ambient air with the presence of gas; the concentration of gas and thereby obstruction affected by the variable distance. Thus, Belisario teaches these features as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785